NOTICE OF ALLOWANCE
Examiner's Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Paul Cherry on 01/21/2021.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A lid for a substrate processing chamber, comprising: a cover member consisting of a single plate and having a first surface and a second surface opposite the first surface; a coating disposed on the second surface, wherein the coating comprises yttrium oxide and at least one of zirconium oxide, aluminum oxide, or a combination thereof; a central opening in the cover member, wherein an inner profile of the central opening comprises a first section having a first diameter, a second section having a second diameter, and a third section having a third diameter, wherein: the second section is disposed between and connected to the first section and the third section; the first diameter gradually increases from the second section toward the first surface of the cover 

Allowable Subject Matter
2. 	Claims 1-10, 12, and 21-29 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a cover member consisting of a single plate and having a first surface and a second surface opposite the first surface; … a central opening in the cover member, wherein an inner profile of the central opening comprises a first section having a first diameter, a second section having a second diameter, and a third section having a third diameter, wherein: the second section is disposed between and connected to the first section and the third section; the first diameter gradually increases from the second section toward the first surface of the cover member; and the third diameter is less than the second diameter” in the context of other limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718